Citation Nr: 1444456	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD) or bipolar disorder.  

2.  Entitlement to service connection for residuals of a thyroidectomy, including as secondary to a service-connected acquired psychiatric disorder.  

3.  Entitlement to service connection for kidney stones, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

4.  Entitlement to service connection for a neck disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

5.  Entitlement to service connection for a chronic muscle disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

6.  Entitlement to service connection for a digestive disorder including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

7.  Entitlement to service connection for a left ankle disorder including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

8.  Entitlement to service connection for a left foot disorder including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy.  

9.  Entitlement to service connection for a cardiovascular disability.  

10.  Entitlement to service connection for a chronic respiratory disability.  

11.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and W. P. A. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from January to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied the service connection and TDIU claims on appeal.  The Veteran appealed this rating decision to the Board.  

In February 2012, the Veteran testified before the undersigned at a videoconference hearing via the above-cited RO.  A copy of the hearing transcript is of record.  

 In May 2012 and May 2013, the Board remanded these matters for additional development.  This was accomplished.  

The issues of service connection for cardiovascular and respiratory disabilities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  During service, the Veteran was treated for a diagnosed psychoneurotic disorder, mixed type.  

2.  The evidence does not show that the Veteran meets the criteria for a diagnosis of PTSD.  

3.  Paranoid schizophrenia is first manifested in 1967, several years after separation from service.  

4.  The Veteran's current acquired psychiatric disorder has been diagnosed as bipolar disorder, which is not shown to be as likely as not related to the psychoneurotic disorder that he manifested while on active duty.  

5.  A thyroid disorder, including thyroid cancer, was not evident during service or until many years thereafter, and residuals of a thyroidectomy and are not shown to have been caused by any in-service event or related to a service-connected disease or injury.

6.  Kidney stones were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event or related to a service-connected disease or injury.

7.  A chronic neck disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.

8.  A chronic muscle disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.

9.  A chronic digestive disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.

10.  A chronic left ankle disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.

11.  A chronic left foot disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, including PTSD and bipolar disorder, was neither incurred in nor aggravated by service, nor may paranoid schizophrenia be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Residuals of a thyroidectomy, status post thyroid cancer, were not incurred in or aggravated by service, may not be presumed to have been, and are not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  

3.  Kidney stones were not incurred in nor aggravated by service, may not be presumed to have been, and are not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  

4.  A neck disorder was not incurred in nor aggravated by service, arthritis may not be presumed to have been, and a neck disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  

5.  A chronic muscle disorder was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

6.  A chronic digestive disorder was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

7.  A left ankle disorder was neither incurred in nor aggravated by service, left ankle arthritis may not be presumed to have been, and a left ankle disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  

8.  A left foot disorder was not incurred in or aggravated by service, left foot arthritis may not be presumed to have been, and a left foot disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  August 2007, January 2008, May 2008, August 2008, January 2010, September 2011, and July 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examination, most recently in May 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, cancer, kidney stones, or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Acquired Psychiatric Disability

The Veteran contends that service connection should be established for an acquired psychiatric disability that he asserts is PTSD as a result of military sexual trauma (MST) that he was subjected to while in service.  It is noted that he was assessed as having a psychoneurosis in service and has now been diagnosed with bipolar disorder.  

Review of the record shows that the Veteran asserts that he sustained MST in service when he was befriended by an Episcopal priest who sexually molested him.  Review of the Veteran's STRs shows that he was hospitalized for symptoms that included hemoptysis.  While hospitalized he manifested unusual and somewhat bizarre behavior that was characterized by hyperventilation, night walking, syncope, retching, vomiting, and gagging that were believed to have been self-induced.  He was somnolent a good deal of the time, but this seemed to be completely under volitional control.   During the hospitalization, the Veteran admitted to homosexual relations with an Episcopal priest with whom he had become friendly.  The priest had been very generous with him and he gave cooperation in a brief homosexual encounter as compensation for this generosity.  He finally resolved the situation, but was very upset by the encounters to the point where he asked for psychiatric help.  After evaluation and hospitalization in September 1963, the diagnosis was psychoneurotic reaction, other, mixed type, severe, chronic, manifested by feelings of inadequacy, anxiety, homosexual acting out, hysterical behavior and a general feeling of uneasiness in situations of stress.  It was determined that the Veteran was markedly impaired for military service by this disability and his medical discharge from military service was recommended.  A Medical Evaluation Board proceeding determined that the disability had existed prior to enlistment and had not been aggravated during service and the Veteran, after accepting this determination, was discharged from service.  

Private treatment records show that in July 1967 the Veteran was hospitalized after having been arrested on assault charges involving his in-laws after his spouse had left him and returned to her parents.  A "lunacy commission" was appointed and it was recommended that he have a psychiatric evaluation.  The Veteran underwent electroshock therapy (ECT) after which he improved.  He remained hospitalized until August 1967, when the diagnosis was schizophrenic reaction, paranoid type, with homosexual panic.  

In an August 1995 psychiatric evaluation for the purpose of application for SSA benefits, it was noted that the Veteran had been diagnosed as having paranoid schizophrenia in 1967.  He had been counseled in a variety of counseling centers, much of which had to do with marital problems.  (It was noted that the Veteran was currently divorced from his fourth wife.)  After evaluation, the Veteran was diagnosed as having an impulse-control disorder not otherwise specified (NOS) and a personality disorder NOS (mixed paranoid and anti-social.  This was considered to be the main diagnosis.  

VA outpatient treatment records dated in 2008 show that the Veteran was treated for bipolar disorder.  

An examination was conducted by VA in August 2012 for the purpose of evaluating the Veteran's claim of service connection for PTSD.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but that the correct diagnosis of the Veteran's psychiatric disability was bipolar disorder.  In reviewing the Veteran's medical history, the examiner noted the Veteran's contentions of MST resulting from a homosexual encounter (described as a rape) with an Episcopal priest during service.  The examiner stated that this was a sufficient stressor to meet the criteria for a diagnosis of PTSD.  The examiner then reviewed the specific criteria necessary to support a diagnosis of PTSD.  It was noted that the Veteran met the necessary initial criteria in that the Veteran's response involved intense fear, helplessness, or horror and that he had recurrent distressing dreams of the event;  he did not meet all of the criteria necessary for a diagnosis of PTSD in that he did not have sufficient symptoms of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  For this reason, a diagnosis of PTSD could not be made.  

In June 2014, the Veteran was again examined by the same VA examiner to ascertain whether the diagnosed bipolar disorder could be the related to the psychoneurotic symptoms noted in service.  After first relating that the bipolar disorder diagnosed by this examiner in 2012 seemed likely to be present in 1967, it was not possible to determine if it was present in 1963 when he was medically boarded out of service.  The records from the medical board and hospitalization in 1963 were available for review and showed that the general focus of the examiners at that time was more on character or personality types of problems as well as some anxiety.  The records did not show any mention of manic or hypomanic behavior and there was no mention of depression.  Of note was that the Veteran had a "completely unremarkable hospital course" and that it was believed that the Veteran had "many neurotic problems which existed long before he entered service."  The examiner concluded that there was no evidence in the records from 1963 that the Veteran had a bipolar disorder.   

The Veteran has claimed service connection for PTSD, but his current diagnosis is a bipolar disorder.  Most importantly, the record shows that the Veteran fails to manifest sufficient symptomatology to meet the diagnostic criteria for a diagnosis of PTSD.  In fact, review of the medical evidence shows no confirmed diagnosis of PTSD in the record.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for PTSD is not warranted.  

Service connection must also be considered for the currently diagnosed bipolar disorder.  In order to ascertain if this disability is related to service, the examiner who evaluated the Veteran for possible PTSD again examined him to ascertain if there was a relationship between the bipolar disorder and service.  After reviewing all of the evidence, the examiner stated that there was no relationship between the Veteran's disability and the manifestations noted during service.  The compelling rationale that was given was that the symptoms that were extensively reported in the 1963 treatment records were not compatible with a bipolar disorder.  As such, it was most likely that the Veteran's bipolar disorder had originated in 1967, which is several years after separation from active duty.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The medical opinions of record are to the effect that the Veteran's only acquired psychiatric disorder is a bipolar disorder.  He does not meet the criteria to support a diagnosis of PTSD.  The medical evidence does not support a medical nexus between the currently diagnosed bipolar disorder and the symptoms demonstrated during service.  Moreover, the symptoms noted during service were not found by the examiner to be compatible with the current diagnosis of a bipolar disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Residuals of a Thyroidectomy

The Veteran is claiming service connection for residuals of a thyroidectomy, which, he believes are related to medications that he was taking for his claimed psychiatric disability.  During the Board hearing in February 2012, the Veteran testified that he first noted symptoms of thyroid cancer in 2003, although during service he was noted to have an enlarged Adam's apple.  

Review of the Veteran's STRs shows no complaint or manifestation relative to the thyroid while he was on active duty.  VA treatment records show that he was treated in 2003 for a thyroglossal duct cyst and biopsy of a right lateral neck mass.  

The Veteran's thyroid cancer developed approximately 40 years after his separation from active duty and is not shown to be related thereto.  While he did state that he had always had an enlarged Adam's apple that could be considered a precursor to the development of thyroid cancer, medical evidence to support this contention has not been received.  Although the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder, as noted above, service connection has not been established for any acquired psychiatric disability.  As such, there is no basis for the establishment of service connection for the residuals of a thyroidectomy.  


Kidney Stones

The Veteran is claiming service connection for kidney stones that he believes are related to medications, specifically calcium supplements that he is taking for his psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, he stated that he did not believe that he had current disability associated with kidney stones, but believed that he had residuals thereof.  

Review of the Veteran's STR's show that he was suspected of having kidney stones while he was on active duty in June and July 1963.  An evaluation, including an intravenous pyelogram (IVP) study, was shown to be normal and no complaints or manifestations of kidney stones were noted on examination for separation from active duty.  There is no medical evidence, nor is it contended by the Veteran, that the Veteran suffered from kidney stones in the years immediately after service.  As such, service connection is not shown to be warranted on a direct or presumptive basis.  

As noted, the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals.  Service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for kidney stones or the residuals thereof.  

Chronic Neck Disorder

The Veteran is claiming service connection for a chronic neck disability, which, he believes is related to medications that he was taking for his claimed psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, the Veteran testified that he had first noted symptoms of a neck disability that could have been related to his psychiatric disorder many years after service, although during service he was noted to have an enlarged Adam's apple.  

Review of the Veteran's STRs shows no complaint or manifestation relative to a disability of the neck while he was on active duty and during his hearing before the undersigned, he specifically stated that he did not have a neck disability while in service.  

The Veteran's claimed neck disorder  developed many years after his separation from active duty and is not shown to be related thereto.  While he did state that he had always had an enlarged Adam's apple that could be considered a precursor to the development of a neck disability, medical evidence to support this contention has not been received.  Although the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals, as noted above, service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for a chronic neck disability and the appeal must be denied.  

Chronic Muscle Disorder

The Veteran is claiming service connection for a chronic muscle disability, which, he believes is related to medications that he was taking for his claimed psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, the Veteran testified that he had first noted symptoms of a muscle disorder that could have been related to his psychiatric disorder many years after service.  

Review of the Veteran's STRs shows no complaint or manifestation relative to a chronic muscle disability while he was on active duty and during his hearing before the undersigned, he specifically stated that he did not have a chronic muscle disability while in service.  

The Veteran's claimed chronic muscle disorder developed many years after his separation from active duty and is not shown to be related thereto.  While the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals, as noted above, service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for a chronic muscle disability and the appeal must be denied.  

Chronic Digestive Disorder

The Veteran is claiming service connection for a chronic digestive disability, which, he believes is related to medications that he was taking for his claimed psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, the Veteran testified that he had first noted symptoms of a digestive disorder that could have been related to his psychiatric disorder many years after service.  

Review of the Veteran's STRs shows no complaint or manifestation relative to a digestive disability while he was on active duty.  On examination for separation from active duty, the abdominal wall and viscera were normal.  During his hearing before the undersigned, he specifically stated that he did not have a chronic digestive disability while in service.  

The Veteran's claimed digestive disorder developed many years after his separation from active duty and is not shown to be related thereto.  While the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals, as noted above, service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for a chronic digestive disability and the appeal must be denied.  

Left Ankle Disability

The Veteran is claiming service connection for a chronic left ankle disability, which, he believes is related to medications that he was taking for his claimed psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, the Veteran testified that he had first noted symptoms of a left ankle disability that could have been related to his psychiatric disorder many years after service.  

Review of the Veteran's STRs shows no complaint or manifestation relative to a left ankle disability while he was on active duty.  On examination for separation from active duty, the clinical evaluation of the lower extremities was normal.  During his hearing before the undersigned, he specifically stated that he did not have a chronic left ankle disability while in service.  

The Veteran's claimed left ankle disorder developed many years after his separation from active duty and is not shown to be related thereto.  While the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals, as noted above, service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for a chronic left ankle disability and the appeal must be denied.  

Chronic Left Foot Disability

The Veteran is claiming service connection for a chronic left foot disability, which, he believes is related to medications that he was taking for his claimed psychiatric disability or thyroidectomy residuals.  During the Board hearing in February 2012, the Veteran testified that he had first noted symptoms of a left foot disability that could have been related to his psychiatric disorder many years after service.  

Review of the Veteran's STRs shows no complaint or manifestation relative to a left foot disability while he was on active duty.  On examination for separation from active duty, the clinical evaluation of the lower extremities and feet was normal.  During his hearing before the undersigned, he specifically stated that he did not have a chronic left foot disability while in service.  

The Veteran's claimed left foot disorder developed many years after his separation from active duty and is not shown to be related thereto.  While the Veteran's main contention is that this disability developed as a result of medications he was taking for his psychiatric disorder or thyroidectomy residuals, as noted above, service connection has not been established for any acquired psychiatric disability or thyroidectomy residuals.  As such, there is no basis for the establishment of service connection for a chronic left foot disability and the appeal must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD or bipolar disorder, is denied.  

Service connection for residuals of a thyroidectomy, including as secondary to a service-connected acquired psychiatric disorder, is denied.  

Service connection for kidney stones, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  

Service connection for a neck disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  

Service connection for a chronic muscle disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  

Entitlement to service connection for a digestive disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  

Service connection for a left ankle disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  

Service connection for a left foot disorder, including as secondary to a service-connected acquired psychiatric disorder or residuals of a thyroidectomy, is denied.  



REMAND

The Veteran is also claiming service connection for chronic respiratory and cardiovascular disabilities.  Although he has not contended that either of these disabilities were manifested during service, review by the Board shows that while he was on active duty he was hospitalized for complaints of shortness of breath and hemoptysis.  While clinical evaluation of the lungs was normal on examination for separation from active duty, the Board finds that an examination is necessary to ascertain whether the Veteran's current respiratory disability may be related to the complaints noted during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Similarly, review of the Veteran's examination for separation from service shows that at that time, he was noted to have a blood pressure reading of 118/98.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2013).  As hypertension can be related to the later development of cardiovascular disease, the Board finds that a VA examination is warranted in this case.  See McLendon 20 Vet. App. at 79.  

Regarding the matter of TDIU, this issue must remain in abeyance, pending the completion of the development ordered herein.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any chronic respiratory disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any chronic respiratory disability is of service onset or otherwise related to service, including the complaints of shortness of breath and hemoptysis during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any cardiovascular disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any cardiovascular disability is of service onset, was manifested to a compensable degree within one year of service discharge, or is otherwise related to service, including the elevated blood pressure reading noted at the time of separation from active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


